The DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 is written as an independent claim while claiming while having language which suggests dependency on Claim 1.  
Appropriate correction is required.
For the purpose of rejection only, the examiner is interpreting and rejecting claim 12 as a dependent claim of Independent Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The percentage disclosed in claims 10-11 are being rejected as indefinite. As written the limitations claim a duty of 20% and 10% respectively but do not state what value the percentage is coming from. For the purpose of continued examination, the examiner is interpreting the percentage to be a percentage of any given time interval.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sitarski (US 20140244102).
Regarding Claim 1,
Sitarski teaches
	A brake controller apparatus for audible verification of brake circuit operation, the apparatus comprising: (Sitarski: Abstract)
	a processor and an output driver, the processor communicatively coupled to the output driver, the output driver communicatively coupled to a brake actuator; (Sitarski: Paragraph [0011], [0017]; The “trailer brake current output circuit” is the output driver which is able to send a diagnostic current to the brakes.)
	the processor configured to receive a trigger from a trigger device and configured in response to the trigger enter test mode; and (Sitarski: Paragraph [0011], [0017]; The “trailer brake activation input circuit” activates the testing phase of the trailer by sending an activation signal down the communication path to the processors to determine when at least one of the trailer brakes is to be activated.)
	the processor further configured to send upon entering the test mode a waveform to the brake actuator, the sending utilizing the output driver, (Sitarski: Paragraph [0022], [0024]; The diagnostic current and brake activation signals are waveforms.) the waveform causing the brake actuator to generate a sound audible to a person performing the verification of a brake circuit, (Sitarski: Paragraph [0021], [0030]) the brake circuit comprising the brake controller, the brake actuator, and a communicative coupling therebetween is operational. (Sitarski: Paragraph [0017]-[0018], FIG. 1)

Regarding Claim 7,
Sitarski teaches
	The brake controller as claimed in claim 1 wherein the waveform comprises a frequency sweep between a lower frequency limit and an upper frequency limit. (Sitarski: Paragraph [0024]; In some described embodiments, the first and second frequencies of the pulse-width-modulated diagnostic current command signal are two different frequencies (one higher and one lower). These frequencies are the frequency limits and the system performs a frequency sweep between the two.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3, 13-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitarski, in view of Rindfleisch et al. (US 20120209481; hereinafter Rindfleisch).
Regarding Claim 2,
Sitarski teaches
The brake controller as claimed in claim 1… (Sitarski: Abstract)
Sitarski does not teach
…further comprising a motion detector, wherein the processor is configured to prevent entering the test mode and to terminate the test mode upon detecting substantial movement of a vehicle whose brake circuit is being verified. 
However in the same field of endeavor, Rindfleisch teaches
	…further comprising a motion detector, wherein the processor is configured to prevent entering the test mode and to terminate the test mode upon detecting substantial movement of a vehicle whose brake circuit is being verified. (Rindfleisch: Paragraph [0017]; When performing a brake test, if the system detects movement beyond the predetermined allowable movement the test is aborted)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the brake controller of Sitarski with the motion detector of Rindfleisch for the benefit of providing a verification of the service and parking brake performance. (Rindfleisch: Paragraph [0019])

Regarding Claim 3,
Sitarski, in view of Rindfleisch, teaches
	The brake controller as claimed in claim 2 wherein the vehicle is a trailer. (Sitarski: Paragraph [0012])
	
	Regarding Claim 13,
	Sitarski, in view of Rindfleisch, teaches
	A method for audible verification of brake circuit operation, the method comprising the steps of: (Sitarski: Abstract)
	receiving a trigger from a trigger device, (Sitarski: Paragraph [0011], [0017]; The “trailer brake activation input circuit” activates the testing phase of the trailer by sending an activation signal down the communication path to the processors to determine when at least one of the trailer brakes is to be activated.)
	in response to the trigger, determining whether a vehicle is in motion, 
	entering the test mode if the vehicle is determined to be substantially not in motion and one of remaining in and switching to a normal mode if the vehicle is determined to not be substantially not in motion, (Rindfleisch: Paragraph [0017]; When performing a brake test, if the system detects movement beyond the predetermined allowable movement the test is aborted)
	in the test mode: 
		sending a waveform to a brake actuator, (Sitarski: Paragraph [0022], [0024]; The diagnostic current and brake activation signals are waveforms.)
		causing the brake actuator to generate a sound audible to a person (Sitarski: Paragraph [0021], [0030]; The diagnostic current and brake activation signals are waveforms.)92017P06783WO 
		performing the verification, if a brake circuit is operational. (Rindfleisch: Paragraph [0017], FIG. 2C; a successful test means that the brake circuit is operational.)
	The motivation to combine Sitarski and Rindfleisch is the same as stated for Claim 2 above.

Regarding Claim 14, 
Sitarski, in view of Rindfleisch, teaches
The method as claimed in claim 13 wherein the waveform comprises a frequency sweep between a lower frequency limit and an upper frequency limit. (Sitarski: Paragraph [0024]; In some described embodiments, the first and second frequencies of the pulse-width-modulated diagnostic current command signal are two different frequencies (one higher and one lower). These frequencies are the frequency limits and the system performs a frequency sweep between the two.)

Regarding Claim 19,
Sitarski, in view of Rindfleisch, teaches
The method as claimed in claim 13 further comprising the step of:
receiving waveform parameters from the trigger device. (Sitarski: Paragraph [0011], [0017], [0022], [0024])

Regarding Claim 20, 
Sitarski, in view of Rindfleisch, teaches
The method as claimed in claim 13, wherein the triggering device is at least one of a fob, a smart phone, a tablet, and a personal computer. (Sitarski: Paragraph [0015]; The system utilizes any computing device including a computer.)

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitarski, in view of Crane et al. (US 20170129511; hereinafter Crane).
Regarding Claim 4,
Sitarski teaches
The brake controller as claimed in claim 1…
Sitarski does not teach
	…wherein the trigger device is a communication device utilizing a wireless technology to communicatively couple to the processor.
However in the same field of endeavor, Crane teaches
	…wherein the trigger device is a communication device utilizing a wireless technology to communicatively couple to the processor. (Crane: Paragraph [0016], [0019], [0027]-[0028], FIG. 2)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the brake controller of Sitarski with the wireless communication device of Crane so that the different vehicles may change the respective speeds, tractive efforts, braking efforts, and the like, to cause the separate vehicles to travel together as a convoy or other group along the same route. (Crane: Paragraph [0015])

Regarding Claim 5,
Sitarski, in view of Crane, teaches
	The brake controller as claimed in claim 4 wherein the trigger device is a fob. (Sitarski: Paragraph [0015]; The controller is any computing device which includes fobs.)

Regarding Claim 6,
Sitarski, in view of Crane, teaches
	The brake controller as claimed in claim 4 wherein the trigger device is one of a smart phone, a tablet, and a personal computer. (Sitarski: Paragraph [0015]; The system utilizes any computing device including a computer.)

Claim(s) 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitarski, in view of Frait (US 4398252).
Regarding Claim 8,
Sitarski teaches
The brake controller as claimed in claim 1…
Sitarski does not teach
	…wherein the waveform comprises a select frequency.
However in the same field of endeavor, Frait teaches
	…wherein the waveform comprises a select frequency. (Frait: Column 4, Lines 46-55, FIG. 3)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the brake controller of Sitarski with the select frequency of Frait for the benefit of giving the driver of the towing vehicle a feeling of smooth control and positive brake operation both upon applying the braking effort to the towing vehicle and also upon releasing the braking effort. (Frait: Column 1, Lines 25-29)

Regarding Claim 9, 
Sitarski, in view of Frait, teaches
The brake controller as claimed in claim 8 wherein the select frequency is about 600 Hz. (Frait: Column 4, Lines 46-55)
The motivation to combine Sitarski and Frait is the same as stated for Claim 8 above.

Regarding Claim 12,
Sitarski teaches, in view of Frait, teaches
A system for audible verification of brake circuit operation, the system comprising: the brake controller apparatus as claimed in claim 1, the triggering device, and the brake actuator. (Frait: Column 2, Line 64 – Column 3, Line 6; The triggering device is the pressure transducer that generates an electrical signal to actuate the electric braking system.)
The motivation to combine Sitarski and Frait is the same as stated for Claim 8 above.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitarski, in view of Darrow (US 3660731).
Regarding Claim 10,
Sitarski teaches
	The brake controller as claimed in claim 1… 
	Sitarski does not teach
	…wherein the waveform has a duty cycle of not more than 20%. 
	However in the same field of endeavor, Darrow teaches
	…wherein the waveform has a duty cycle of not more than 20%. (Darrow: Column 3, Lines 5-7)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the brake controller of Sitarski with the duty cycle percentage of Darrow for the benefit of ensuring that a circuit or component failure must be incapable of simulating a safe condition. Such operation is mandatory in order to prevent injury to attending personnel and to eliminate damage to the railroad equipment and lading. (Darrow: Column 1, Lines 67-71)

Regarding Claim 11,
Sitarski, in view of Darrow, teaches
	The brake controller as claimed in claim 10 wherein the waveform has a duty cycle of not more than 10%. (Darrow: Column 3, Lines 5-7)
	The motivation to combine Sitarski and Darrow is the same as stated for Claim 10 above.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitarski, in view of Rindfleisch, and further in view of Frait.
Regarding Claim 15, 
Sitarski, in view of Rindfleisch, teaches
The method as claimed in claim 13…
Sitarski, in view of Rindfleisch, does not teach
…wherein the waveform comprises a select frequency. 
However in the same field of endeavor, Frait teaches
…wherein the waveform comprises a select frequency. (Frait: Column 4, Lines 46-55, FIG. 3)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Sitarski, in view of Rindfleisch, with the select frequency of Frait for the benefit of giving the driver of the towing vehicle a feeling of smooth control and positive brake operation both upon applying the braking effort to the towing vehicle and also upon releasing the braking effort. (Frait: Column 1, Lines 25-29).

Regarding Claim 16,
Sitarski, in view of Rindfleisch, and further in view of Frait teaches
The method as claimed in claim 15 wherein the select frequency is about 600 Hz. (Frait: Column 4, Lines 46-55)
	The motivation to combine Sitarski and Rindfleisch with Frait is the same as stated for Claim 15 above.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitarski, in view of Rindfleisch, and further in view of Darrow.
Regarding Claim 17, 
Sitarski, in view of Rindfleisch, teaches
The method as claimed in claim 13…
Sitarski, in view of Rindfleisch, does not teach
…wherein the waveform has a duty cycle of not more than 20%.
However in the same field of endeavor, Darrow teaches
…wherein the waveform has a duty cycle of not more than 20%. (Darrow: Column 3, Lines 5-7)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the [Matter 1] of Sitarski, in view of Rindfleisch, with the [Matter 2] of Darrow for the benefit of ensuring that a circuit or component failure must be incapable of simulating a safe condition. Such operation is mandatory in order to prevent injury to attending personnel and to eliminate damage to the railroad equipment and lading. (Darrow: Column 1, Lines 67-71).

Regarding Claim 18,
Sitarski, in view of Rindfleisch, and further in view of Darrow teaches
The method as claimed in claim 17 wherein the waveform has a duty cycle of not more than 10%. (Darrow: Column 3, Lines 5-7)
	The motivation to combine Sitarski and Rindfleisch with Darrow is the same as stated for Claim 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kulkarni et al. (US 6068352; This reference discloses an electronic brake controller which controls the brakes of a towed vehicle.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/16/2022